t c memo united_states tax_court sarunas abraitis petitioner v commissioner of internal revenue respondent docket no filed date sarunas abraitis pro_se john a freeman for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and an accuracy- related penalty pursuant to sec_6662 in the amount of dollar_figure after concessions by respondent the issue remaining for decision is whether petitioner is entitled to a credit or refund for an overpayment of his federal_income_tax some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in cleveland ohio on the date the petition was filed in this case petitioner resided in spring texas on the date his amended petition was filed on date and date petitioner made two payments in the amount of dollar_figure each to american wireless systems inc aws which was promoting investments in the emerging wireless cable television industry the dollar_figure was used to purchase on petitioner's behalf four units in a partnership called wireless cable tv associates wctva petitioner thereby became a general_partner in wctva respondent concedes all of the adjustments determined in the statutory_notice_of_deficiency in addition the sec_6662 accuracy-related_penalty is not applicable because respondent's concessions eliminate any underpayment_of_tax for petitioner's taxable_year on date petitioner wrote a letter to aws requesting that his four units in wctva be redeemed for the amount of his original investment dollar_figure plus 10-percent interest he again requested a return of his investment in a letter to aws dated date he received no response to these two letters on date petitioner tried to telephone aws but was only able to reach its answering service since date petitioner has made numerous attempts to contact aws and has sought the assistance of several government agencies and courts in his effort to recover his investment petitioner did not claim a loss with respect to his investment with aws on his return he first considered claiming a loss at the suggestion of one of respondent's revenue agents during an audit of his return sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual the deduction is allowable for losses_incurred in any transaction entered into for profit sec_165 respondent argues that any loss that petitioner incurred with respect to his investment with aws was not sustained during his taxable_year with respect to the proper year to claim a deduction for a loss sec_1_165-1 income_tax regs provides d year of deduction -- a loss shall be allowed as a deduction under sec_165 only for the taxable_year in which the loss is sustained for this purpose a loss shall be treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year i if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim when a taxpayer claims that the taxable_year in which a loss is sustained is fixed by his abandonment of the claim for reimbursement he must be able to produce objective evidence of his having abandoned the claim such as the execution of a release based on the record we find that petitioner's loss from his investment with aws was not sustained during his taxable_year a copy of aws's income_tax return for its taxable_year ended date shows that aws was still operating in and possessed assets sufficient to satisfy petitioner's claim moreover petitioner clearly had not abandoned his claim as of date because he testified that he actively sought to recover his investment well beyond such date we conclude that petitioner's loss from his investment with aws was not fixed with reasonable certainty by the end of his taxable_year accordingly we hold that he is not entitled to a deduction for any such loss for and thus did not make an overpayment_of_tax to reflect the foregoing decision will be entered for petitioner as to the deficiency and the penalty and for respondent as to the claimed overpayment
